Citation Nr: 1623460	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-15 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine (neck) disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service with the U.S. Army from August 1962 to August 1964, and is in receipt of the Parachutist and Marksman (Rifle) Badges.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for cervical and lumbar spine disabilities, currently diagnosed as degenerative and osteoarthritis, as a result of his active service, specifically due to injuries sustained from parachute jumps.  During the course of the Veteran's appeal, he was provided with VA examinations with respect to both disabilities, at which he was diagnosed with degenerative arthritis of both the cervical and lumbar spines.  However, while negative etiological opinions were provided by the VA examiners, both opinions appear to be based solely on the lack of treatment for, or diagnosis of, related disabilities in service.  The Board notes that service connection is warranted for disabilities diagnosed after service separation when the medical evidence indicates such disability was incurred in service.  Neither the July 2012 nor May 2014 VA examiners appear to have considered the Veteran's lay statements regarding injuries sustained in service or the combined effects that multiple parachute jumps may have had on the Veteran's cervical and lumbar spine.  As such, these examinations are inadequate and a remand is necessary in order to obtain addendum opinions.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, comprehensive VA treatment records have not been fully associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and continue until a negative reply is received or it is reasonably determined these records do not exist.

2. Forward the claims file to an appropriate VA examiner to obtain an addendum opinions regarding the etiology of the Veteran's cervical and lumbar spine disabilities.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cervical and/or lumbar spine disabilities had their onset or are otherwise etiologically related to the Veteran's active service.  In providing these opinions, the examiner must address the Veteran's lay statements, and those submitted on his behalf, of in-service injuries and symptomatology, and must also address the combined effects of multiple parachute jumps.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




